EXHIBIT 10.50


ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement is entered into as of December 10, 2010 (the
“Execution Date”), by and among Real Estate School Online Inc., a Florida
corporation (“Seller”), Inuvo, Inc., a Nevada corporation (the “Shareholder”)
(Seller and the Shareholder, hereinafter are collectively referred to as the
“Selling Parties”), and DF Institute, Inc., an Illinois corporation
(“Purchaser”). Capitalized terms used in this Agreement and not otherwise
defined herein are defined in Exhibit A.
 
Recitals
 
Whereas, the Shareholder is the sole securityholder of Seller;
 
Whereas, the Selling Parties wish to provide for the sale and transfer of the
Acquired Assets to Purchaser, and Purchaser wishes to purchase and acquire the
Acquired Assets from the Selling Parties, on the terms set forth in this
Agreement; and
 
Whereas, concurrently with the execution of this Agreement, Seller has delivered
to Purchaser evidence reasonably acceptable to Purchaser that the principal
terms of this Agreement and the Transactions have been duly approved by the
requisite vote of its Board of Directors and the Shareholder in accordance with
its Organizational Documents.
 
Agreement
 
The parties to this Agreement, intending to be legally bound, agree as follows:
 
1.  
Sale of Assets; Related Transactions.

 
1.1 Sale of Assets.
 
(a) At the Closing, Seller shall sell, assign, transfer, convey and deliver to
Purchaser all of Seller’s right, title and interest in and to the Acquired
Assets, free and clear of any Encumbrances other than Permitted Encumbrances, on
the terms and subject to the conditions set forth in this Agreement.  For
purposes of this Agreement, “Acquired Assets” shall mean and include all of the
properties, rights, interests and other tangible and intangible assets of Seller
(wherever located); provided, however, that the Acquired Assets shall not
include any Excluded Assets.  Without limiting the generality of the foregoing,
the Acquired Assets shall include:
 
(i) all accounts receivable, notes receivable, other receivables, deposits,
claims for refunds, rights to offset and rights to payment from customers of
Seller for fees and other amounts payable, or that may become payable, to Seller
with respect to services performed or products sold by or on behalf of Seller
and that are primarily related to or arising out of the Acquired Business (the
“Acquired Receivables”);


 
1

--------------------------------------------------------------------------------

 
 
(ii) all prepaid expenses primarily related to or arising out of the Acquired
Business;
 
(iii) all inventories (including raw materials, work in process and finished
goods) that are primarily related to or used in or necessary for the conduct of,
the Acquired Business (the “Acquired Inventory”);
 
(iv) all Acquired Equipment;
 
(v) all advertising and promotional materials, customer lists, phone numbers and
other sales-related materials possessed by Seller primarily related to or used
in or necessary for the conduct of, the Acquired Business;
 
(vi) all Intellectual Property and Intellectual Property Rights owned by Seller
and all licenses for Intellectual Property and Intellectual Property Rights that
is licensed to Seller by a third party (including the Restricted Names and the
Intellectual Property listed or required to be listed in Part 2.13 of the Seller
Disclosure Schedule), in each case, primarily related to used in or necessary
for the conduct of the Acquired Business (the “Acquired IP”);
 
(vii) subject to the receipt by Seller of such Consents as are necessary, all
rights of Seller under the Contracts listed or required to be listed in Part
2.15 of the Seller Disclosure Schedule and all Acquired Business IP Contracts
(the “Acquired Business Contracts”);
 
(viii) all Governmental Authorizations listed or required to be listed in Part
2.17 of the Seller Disclosure Schedule (the “Acquired Governmental
Authorizations”);
 
(ix) all claims (including claims for past infringement or misappropriation of
the Acquired IP) and causes of action of Seller against other Persons
(regardless of whether or not such claims and causes of action have been
asserted by Seller) pertaining to or arising out of the Acquired Assets or the
Acquired Business, and all rights of indemnity, warranty rights, rights of
contribution, rights to refunds, rights of reimbursement and other rights of
recovery possessed by Seller (regardless of whether such rights are currently
exercisable) pertaining to or arising out of the Acquired Assets or the Acquired
Business;
 
(x) all Books and Records; and
 
(xi) all goodwill of the Acquired Business.
 
(b) Notwithstanding anything herein to the contrary, the assets set forth on
Exhibit B (the “Excluded Assets”) shall not be sold or transferred hereunder and
shall be excluded from the definition of Acquired Assets.

 
2

--------------------------------------------------------------------------------

 
 
1.2 Consideration.
 
(a) As consideration for the sale of the Acquired Assets to Purchaser:
 
(i) at the Closing, Purchaser shall pay to the Selling Parties, in cash, an
aggregate purchase price of Seven Hundred Fifty Thousand Dollars ($750,000), as
follows (i) a payment to Seller of Seven Hundred Thousand Dollars ($700,000), as
adjusted pursuant to Section 1.3(a) (the “Closing Payment”), by wire transfer of
same day funds to an account identified by the Selling Parties not less than two
business days prior to the Closing Date, and (ii) payment into an escrow account
of Fifty Thousand Dollars ($50,000) (the “Escrow Fund”) pursuant to Section
1.2(b).  The Closing Payment, together with the Escrow Fund, as may be adjusted
pursuant to Section 1.3, shall be deemed to be the “Purchase Price”; and
 
(ii) at the Closing, Purchaser hereby assumes and agrees, on and after the
Closing Date, to pay, perform and discharge promptly and fully when due the
Assumed Liabilities.
 
(b) At the Closing, Purchaser shall deliver the Escrow Fund into an escrow
account to be established pursuant to an Escrow Agreement, dated as of the
Closing Date, substantially in the form attached as Exhibit C hereto (the
“Escrow Agreement”).    The Escrow Agent shall hold and disburse the Escrow Fund
pursuant to the terms of the Escrow Agreement.
 
(c) For purposes of this Agreement, “Assumed Liabilities” shall mean only the
following Liabilities of Seller:
 
(i) all current liabilities in the categories and of the type listed in Part
1.2(c)(i) of the Seller Disclosure Schedule that are related solely to normal
operating activities of the Acquired Business and that are included in the
Estimated Working Capital and which remain unpaid and are not delinquent as of
the Closing Date;
 
(ii) the obligations of Seller under the Acquired Business Contracts, but only
to the extent such obligations (A) arise or are to be performed after the
Closing Date, (B) do not arise from or relate to any Breach by Seller or its
Affiliates of any of such Acquired Business Contracts prior to the Closing Date
or any event, circumstance or condition occurring or existing on or prior to the
Closing Date that, with notice or lapse of time, would constitute or result in a
Breach by Seller or its Affiliates of any of such Acquired Business Contracts,
(C) do not arise from the failure to obtain any required Consent from any third
party in connection with the assignment and transfer of such Acquired Business
Contracts to Purchaser pursuant to this Agreement and (D) are set forth in
written Acquired Business Contracts; and
 
(iii) all Liabilities arising out of or relating to the use, ownership, sale or
lease of any of the Acquired Assets after the Closing.


 
3

--------------------------------------------------------------------------------

 
 
(d) Notwithstanding the foregoing, and notwithstanding anything to the
contrary  contained in this Agreement, the Assumed Liabilities shall not
include, Purchaser shall not be required to assume or to perform or discharge,
and Seller and its Affiliates, shall be solely responsible to pay, perform and
discharge any other Liability of Seller or any of its Affiliates that is not an
Assumed Liability, including without limitation:
 
(i) all current Liabilities not taken into account in determining Final Working
Capital;
 
(ii) any Liability of Seller or its Affiliates arising out of or relating to the
execution, delivery or performance of any of the Transaction Agreements;
 
(iii) any Liability of Seller or its Affiliates arising from or relating to any
acts or omissions of by the Seller or its Affiliates, after the Closing;
 
(iv) any Liability of Seller or its Affiliates arising from or relating to (A)
any services performed by Seller or its Affiliates for any Person, (B) any claim
or Proceeding against Seller or its Affiliates or (C) any product sold by Seller
or its Affiliates;
 
(v) any Liability of Seller or its Affiliates for the payment of any Tax for any
period except for all Taxes attributable to the Acquired Business or the
Acquired Assets for all taxable periods or ratable portions thereof from and
after the Closing Date;
 
(vi) all Liabilities of Seller or its Affiliates to any employee or former
employee of the Seller or its Affiliates including, without limitation, (i)
Liabilities under or with respect to any Employee Benefit Plan, profit sharing
plan or for severance pay or payments triggered by the sale of the Acquired
Assets, and (ii) Liabilities with respect to worker’s compensation and
unemployment insurance benefits for events, occurrences and or injuries or
claims arising prior to the close of business on the Closing Date;
 
(vii) all inter-company Liabilities and obligations;
 
(viii) all Liabilities arising from or related to any breach by Seller or its
Affiliates, failure of Seller or its Affiliates to perform, torts related to
Seller or its Affiliate’s performance, breach, or non-performance of, violations
of Law, infringements or indemnities of Seller or its Affiliates under,
guaranties of Seller or its Affiliates pursuant to and overcharges or
underpayments by Seller or its Affiliates under, any Acquired Business Contract
on or prior to the Closing Date;
 
(ix) any Liability under any Acquired Business Contract, if the Selling Parties
shall not have obtained, prior to the Closing Date, any Consent required to be
obtained from any Person with respect to the assignment or delegation of any
rights or obligations under such Acquired Business Contract in connection with
the transactions contemplated under this Agreement;
 
(x) any Liability arising from Seller’s noncompliance with any Legal Requirement
or Governmental Authorization;
 
(xi) all Liabilities arising out of or relating to the ownership, operation or
conduct by Seller or its Affiliates of any business other than the Acquired
Business;
 
(xii) any Liability arising from or related to any Indebtedness of Seller or its
Affiliates; or
 
(xiii) any other Liability of any Person, including any Liabilities of Seller or
its Affiliates, not otherwise specifically identified in Section 1.2(c).
 
For purposes of this Agreement, all Liabilities not expressly listed in the
definition of Assumed Liabilities, including the excluded liabilities described
in “(i)” through “(xiii)” above, are referred to as “Excluded Liabilities.”


 
4

--------------------------------------------------------------------------------

 
 
1.3 Working Capital Adjustment.
 
(a) Within three (3) days prior to the date hereof, Seller shall have prepared
in good faith and delivered to Purchaser a written estimate of Working Capital
as of the Closing Date (the “Estimated Working Capital”), setting forth in
reasonable detail the computation thereof, which shall have been prepared in
accordance with Seller’s past practices used in preparing the Financial
Statements.  If the Estimated Working Capital is less than $0 (such amount the
“Target Working Capital”), then the Closing Payment shall be decreased by the
amount of such difference.  If the Estimated Working Capital is greater than the
Target Working Capital, then the Closing Payment shall be increased by the
amount of such difference.
 
(b) Within 60 days following the Closing Date, Purchaser shall prepare and
deliver to Seller an unaudited balance sheet of the Acquired Business as of
11:59 p.m. on the business day immediately prior to the Closing Date (the
“Closing Date Balance Sheet”), which shall set forth in reasonable detail the
computation of Working Capital as of such time (the “Closing Date Working
Capital”).
 
(c) Within 30 days after the date on which Purchaser delivers the Closing Date
Balance Sheet to Seller (such 30 day period hereinafter the “Objection Period”),
Seller shall have the right to dispute any specific line item(s) included in the
calculation of the Closing Date Working Capital set forth in the Closing Date
Balance Sheet by delivering a written notice to that effect to Purchaser (a
“Dispute Notice”).  Any Dispute Notice so delivered shall identify the specific
line item(s) being disputed and include a proposed revision of such line
item(s).
 
(d) In the event that prior to the expiration of the Objection Period: (i)
Seller notifies Purchaser of its agreement with the calculation of the Closing
Date Working Capital or (ii) Seller fails to deliver a Dispute Notice as
provided above, the calculation of the Closing Date Working Capital shall be
deemed, on the date of such notification (in the case of (i) above) or upon the
expiration of the Objection Period (in the case of (ii) above), to have been
finally determined for purposes of this Agreement.  In addition, in the event
that Seller delivers a Dispute Notice on or prior to the expiration of the
Objection Period, any specific line item(s) included within the calculation of
the Closing Date Working Capital which such Dispute Notice does not identify as
disputed and include a proposed revision thereof shall be deemed, on the date of
such delivery, to have been finally determined for purposes of this Agreement.
 
(e) In the event that Seller delivers a Dispute Notice to Purchaser prior to
expiration of the Objection Period (the “Objection Date”), Seller and the
Purchaser shall promptly meet and attempt in good faith to resolve the disputed
line item(s) and negotiate a final determination of the Closing Date Working
Capital.  In the event the parties cannot agree upon a final determination of
the Closing Date Working Capital within 10 days following the Objection Date,
Purchaser or Seller may submit the dispute to an independent accounting firm of
national reputation mutually agreed by Purchaser and Seller (the “Dispute
Auditors”).  The Dispute Auditors shall be instructed promptly to review the
submissions of the parties and the relevant back-up information and designate as
the final determination of any disputed line item(s) one of the following:  (A)
Purchaser’s calculation as set forth in the Closing Date Balance Sheet or (B)
Seller’s calculation as set forth in the Dispute Notice (the foregoing or the
Closing Date Working Capital determined in accordance with Section 1.3(c) above,
as the case may be, hereinafter, the “Final Working Capital”).  The Dispute
Auditors shall not be permitted to designate any calculation other than those
set forth in items (A) or (B) above.  The Dispute Auditors shall deliver written
notice of their decision simultaneously to Seller and Purchaser within 10
business days after their receipt of the submissions of the parties.  The
decision made by the Dispute Auditors shall be deemed the final determination of
any disputed line item(s), and shall be conclusive and binding on all
parties.  All of the fees and disbursements related to the engagement of the
Dispute Auditors shall be paid by the party whose calculation was not designated
by the Dispute Auditors as the final determination of the Closing Date Working
Capital.

 
5

--------------------------------------------------------------------------------

 
 
(f) If, after the determination of the Final Working Capital in accordance with
the provisions of this Section 1.3, the Final Working Capital is greater than
the Estimated Working Capital then, within five (5) business days after such
final determination, Purchaser shall pay to Seller, in cash, the amount by which
Final Working Capital exceeds the Estimated Working Capital.
 
(g) If, after the determination of the Final Working Capital in accordance with
the provisions of this Section 1.3, the Final Working Capital is less than the
Estimated Working Capital then, within five (5) business days after such final
determination, Seller shall pay to Purchaser, in cash, the amount by which the
Estimated Working Capital exceeds the Final Working Capital.
 
1.4 Closing.
 
(a) The closing of the sale of the Acquired Assets to Purchaser (the “Closing”)
shall take place at the offices of Purchaser immediately following the execution
of this Agreement.  For purposes of this Agreement, “Closing Date” shall mean
the date and time as of which the Closing takes place.
 
(b) At the Closing:
 
(i) Seller shall execute and deliver to Purchaser such bills of sale,
endorsements, assignments and other documents as may be necessary or appropriate
in the reasonable judgment of Purchaser to assign, convey, transfer and deliver
to Purchaser good and valid title to the Acquired Assets free and clear of any
Encumbrances, including without limitation the Bill of Sale attached hereto as
Exhibit D (the “Bill of Sale”);
 
(ii) Seller and Purchaser shall execute and deliver to one another the Escrow
Agreement and the Assignment and Assumption Agreement attached hereto as Exhibit
E (the “Assignment and Assumption Agreement”) and the Transition Services
Agreement attached hereto as Exhibit F (the “Transition Services Agreement”);
 
(iii) Purchaser shall pay the Closing Payment to Seller and the Escrow Fund to
the Escrow Agent;

 
6

--------------------------------------------------------------------------------

 
 
(iv) Purchaser shall enter into a Consulting Agreement with Jim Sweetin on terms
reasonably acceptable to Purchaser;
 
(v) Seller shall deliver evidence, reasonably satisfactory to Purchaser, that
the principal terms of this Agreement and the Transactions have been duly
approved by the requisite vote of its Board of Directors and the Shareholder in
accordance with its Organizational Documents;
 
(vi) Purchaser shall deliver evidence, reasonably satisfactory to Seller, that
the principal terms of this Agreement and the Transactions have been duly
approved by the requisite vote of its Board of Directors in accordance with its
Organizational Documents;
 
(vii) Seller shall deliver evidence (including without limitation a lien release
executed by Wells Fargo Bank, National Association), reasonably satisfactory to
Purchaser, that (a) as of Closing, the Selling Parties will have caused all
Indebtedness pursuant to which any acquired Assets may be bound, to be paid in
full or to be retained by Seller or its Affiliates, as applicable; and (b) that
all Encumbrances listed in Part 2.6(a) of the Seller Disclosure Schedule have
been or will be removed;
 
(viii) Seller shall deliver evidence, reasonably satisfactory to Purchaser,
that, as of Closing, Seller has received all Consents set forth on Part 2.3 of
the Seller Disclosure Schedule and said consents are in full force and effect;
 
(ix) the Selling Parties shall deliver to Purchaser such other documents as
Purchaser may request in good faith for the purpose of (A) evidencing the
accuracy of any representation or warranty made by the Selling Parties,
(B) evidencing the compliance by the Selling Parties, or the performance by the
Selling Parties, any covenant or obligation set forth in this Agreement or
(C) otherwise facilitating the consummation or performance of any of the
Transactions; and
 
(x) Purchaser shall have registered as a Dealer for sales tax purposes with the
Florida Department of Revenue and shall deliver a current annual resale
certificate issued to Purchaser by the Florida Department of Revenue certifying
that the Acquired Inventory is being purchased for resale.
 
1.5 Substitute Arrangements.  Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall be deemed to constitute an
agreement to assign any claim, Contract, Governmental Authorization, license,
lease, commitment, permit or any right or privilege arising thereunder if an
attempted assignment thereof, without the Consent of any Person or Governmental
Body, would render any Contract void.  The Selling Parties will use commercially
reasonable efforts to obtain any Consents required to assign to Purchaser all
rights, benefits and interests under each Acquired Business Contract that
requires the Consent of a third party, without any conditions to such transfer
or changes or modifications of terms thereunder, in a manner to permit the
Acquired Business to be conducted by Purchaser following the Closing as it is
currently conducted.  If any such Consent has not been obtained by the Closing,
or if an attempted assignment of any such Contract would otherwise be
ineffective so that Purchaser would not receive the benefit of all rights
thereunder of the Seller or its Affiliates, as applicable, the Selling Parties
will provide for Purchaser, at the sole cost and expense of the Selling Parties,
any arrangement reasonably requested by Purchaser intended to provide for
Purchaser all of the benefits of such rights, including entering into a sublease
or subcontract on the same terms and conditions as the underlying lease or
Contract or bringing appropriate legal action seeking to enforce for the benefit
of Purchaser any and all rights of Seller and its Affiliates, as applicable,
against the other party or parties to such claim, Contract, license, lease or
commitment.

 
7

--------------------------------------------------------------------------------

 
 
1.6 Allocation of Purchase Price.  Purchaser and the Selling Parties shall each
file all Tax Returns (including amended returns and claims for refund) in a
manner consistent with the allocation of the Purchase Price among the Acquired
Assets and Assumed Liabilities as set forth on Exhibit G.  Neither Purchaser nor
the Selling Parties shall take any position with respect to Taxes that is
inconsistent with such allocation, including in any audit or examination by any
Governmental Body unless, and only to the extent that, it is required to do so
pursuant to a Final Determination (as defined in Section 1313(a) of the Code)
and any similar state or local tax provision.  Purchaser and the Selling Parties
shall prepare and timely file such reports and information returns as may be
required under applicable Legal Requirements to report the allocation of the
Purchase Price among the Acquired Assets and Assumed Liabilities in accordance
with this Section 1.6.  Each Party agrees to notify the other Party in the event
that any Governmental Body takes or proposes to take a position for Tax purposes
that is inconsistent with the allocation set forth on Exhibit G.
 
1.7 Prorations.  Notwithstanding anything herein to the contrary, any Taxes
imposed on or with respect to the Acquired Assets and other expense items such
as rent, utilities and similar expenses with respect to the Acquired Business
that relate to a period beginning before the Closing Date and ending after the
Closing Date shall be apportioned as of the Closing Date such that Seller shall
be liable for (and shall reimburse Purchaser to the extent that Purchaser shall
have paid) that portion of such Taxes and other expense items relating to, or
arising in respect of, periods through the day before the Closing Date and
Purchaser shall be liable for (and shall reimburse Seller to the extent that
Seller shall have paid) that portion of such Taxes and other expense items
relating to, or arising in respect to, periods from and after the Closing
Date.  Appropriate settlement of such amounts will be made within thirty (30)
days after the amount of any such item is finally known.
 
2.  
Representations and Warranties of the Selling Parties.

 
The Selling Parties jointly represent and warrant as of the Closing Date, that
each of the representations and warranties contained in this Section 2 is true
and correct, except as expressly otherwise set forth in the Seller Disclosure
Schedule.  The Seller Disclosure Schedule will be arranged in paragraphs
corresponding to the numbered and lettered paragraphs contained in this
Section 2, and the disclosure in any such numbered and lettered Section of the
Seller Disclosure Schedule shall be deemed to qualify each Section of this
Agreement to which such information is applicable (regardless of whether or not
such Section is qualified by reference to the Seller Disclosure Schedule and
regardless of whether or not the Seller Disclosure Schedule references such
Section), so long as application to such Section is readily apparent on its face
(and without the need to review or investigate any referenced documents or
matters).

 
8

--------------------------------------------------------------------------------

 
 
2.1 Due Organization; Etc.  Part 2.1 of the Seller Disclosure Schedule lists
each Selling Party’s form of organization, its jurisdiction of organization and
each other jurisdiction in which it is authorized to do business.  Each Selling
Party has delivered to Purchaser accurate and complete copies of its
Organizational Documents.  Each Selling Party is an entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and Seller has full corporate power and authority to conduct the
Acquired Business as it is now being conducted, to own or use the properties and
assets that it purports to own or use in connection with the Acquired Business,
and to perform all its obligations under the Acquired Business Contracts.  Each
Selling Party is duly qualified, authorized, registered or licensed to do
business and is in good standing under the laws of each jurisdiction in which
either the ownership or use of the Acquired Assets owned or used by it, or the
conduct of the Acquired Business by it, requires such qualification,
authorization, registration or licensure.  Seller does not have any
Subsidiaries, nor has it ever owned, beneficially or otherwise, any shares or
other securities of, or any direct or indirect interest of any nature in, any
Entity.  The Selling Parties have never conducted the Acquired Business under or
otherwise used, for any purpose or in any jurisdiction, any fictitious name,
assumed name, trade name or other name in connection with the Acquired Business,
other than the names listed in Part 2.1 of the Seller Disclosure
Schedule.  Neither Seller nor the Shareholder has ever approved or commenced any
proceeding or made any election contemplating the dissolution or liquidation of
Seller or any other Entity in which the Acquired Business is conducted, as
applicable, or the winding up or cessation of their business or affairs.
 
2.2 Authority; Binding Nature of Agreements.  Each Selling Party has the
absolute and unrestricted right, power and authority to enter into and to
perform its obligations under each of the Transaction Agreements to which such
Selling Party is a party; and the execution, delivery and performance by the
Selling Parties of such Transaction Agreements have been duly authorized by all
necessary action on the part of the Selling Parties.  Each Transaction Agreement
to which any Selling Party is a party constitutes the legal, valid and binding
obligation of such Selling Party, enforceable against such Selling Party in
accordance with its terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights generally or to general principles of equity.
 
2.3 Non-Contravention; Consents.  Except as set forth in Part 2.3 of the Seller
Disclosure Schedule, neither the execution and delivery of any of the
Transaction Agreements, nor the consummation or performance of any of the
Transactions, will directly or indirectly (with or without notice or lapse of
time):
 
(a) contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which the Selling Parties or any of the Acquired Assets, is
subject;

 
9

--------------------------------------------------------------------------------

 
 
(b) cause any of the Acquired Assets to be reassessed or revalued by any taxing
authority or other Governmental Body;
 
(c) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Acquired Governmental Authorization;
 
(d) contravene, conflict with or result in a violation of (i) any of the
provisions of the Organizational Documents of the Selling Parties or (ii) any
resolution adopted by the Shareholder or the Board of Directors of Seller;
 
(e) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any Acquired Business Contract or give any
Person the right to (i) declare a default or exercise any remedy under any
Acquired Business Contract, (ii) accelerate the maturity or performance of any
Acquired Business Contract or (iii) cancel, terminate or modify any Acquired
Business Contract; or
 
(f) result in the imposition or creation of any Encumbrance upon or with respect
to any of the Acquired Assets.
 
Except as listed in Part 2.3 of the Seller Disclosure Schedule, no filing with
or notice to, Consent from or vote or other approval by any Person is or will be
required to be obtained by either Selling Party in connection with the execution
and delivery of any of the Transaction Agreements or the consummation or
performance of any of the Transactions.  All filings, notices, Consents, votes
or other approvals set forth or required to be set forth on Part 2.3 of the
Seller Disclosure Schedule have been made, given, or obtained and are in full
force and effect.
 
2.4 Financial Statements.
 
(a) Part 2.4 of the Seller Disclosure Schedules sets forth the following
financial statements (collectively, the “Financial Statements”): (i) the
unaudited balance sheets of the Acquired Business as of December 31, 2008 and
December 31, 2009 and the related unaudited statements of operations for the 12
month periods then ended, and (ii) the unaudited balance sheets of the Acquired
Business as of October 31, 2010 (the “Interim Balance Sheet”) and the related
unaudited statements of operations for the ten months then ended.  Except as set
forth on Part 2.4 of the Seller Disclosure Schedule the Financial Statements (i)
have been prepared from, and are in accordance with in all material respects,
the books of account and other financial records of the Selling Parties with
respect to the Acquired Business, (ii) are accurate and complete in all material
respects, and (iii) present fairly in all material respects the financial
position of the Acquired Business as of the respective dates thereof and the
results of operations of the Acquired Business and for the periods covered
thereby.
 
(b) There are no Liabilities primarily related to or arising out of the Acquired
Business, except for (i) Liabilities identified as such in the “Liabilities”
column of the Interim Balance Sheet, (ii) Liabilities which have arisen since
the date of the Interim Balance Sheet in the Ordinary Course of Business, and
(iii) Liabilities which are not, individually or in the aggregate, material to
the Acquired Business as a whole.

 
10

--------------------------------------------------------------------------------

 
 
2.5 Absence of Changes.
 
Since October 31, 2010 (i) the Seller has conducted the Acquired Business in the
Ordinary Course of Business, (ii) there has not been any material adverse change
in, and no event has occurred that could reasonably be expected to have a
material adverse effect on, the Acquired Business; (iii) there has not been any
material loss, damage or destruction to, or any interruption in the use of, any
of the Acquired Assets (whether or not covered by insurance); and (iv) Seller
has not:
 
(a) sold or otherwise transferred, or leased or licensed, any material assets
used in the Acquired Business to any other Person other than in the Ordinary
Course of Business;
 
(b) except as set forth in the Balance Sheet, written off as uncollectible, or
established any extraordinary reserve with respect to, any account receivable or
other Indebtedness included in the Acquired Assets;
 
(c) amended or terminated any Acquired Business Contract;
 
(d) caused any of the Acquired Assets to become subject to any Encumbrance other
than Permitted Encumbrances;
 
(e) purchased or otherwise acquired from any other Person any material asset for
use in the Acquired Business, except for supplies acquired in the Ordinary
Course of Business;
 
(f) forgiven any debt or otherwise released or waived any material right or
claim related to the Acquired Business;
 
(g) changed any of its methods of accounting or accounting practices in any
material respect with respect to the Acquired Business;
 
(h) entered into any transaction or taken any other action, in each case related
to the Acquired Business, outside the Ordinary Course of Business; and
 
(i) except for the Transactions contemplated hereby, agreed, committed or
offered (in writing or otherwise) to take any of the actions referred to in
clauses “(a)” through “(h)” above.
 
2.6 Title To Assets.
 
(a) Seller has good title to, or in the case of leased property, a valid
leasehold interest in, all of the Acquired Assets (whether real or personal,
tangible or intangible).  Except as set forth in Part 2.6(a) of the Seller
Disclosure Schedule, none of the Acquired Assets is subject to any Encumbrances
(including, without limitation, tax-related Encumbrances) other than Permitted
Encumbrances.  At the Closing, Seller will transfer to Purchaser good and valid
title to all Acquired Assets, free and clear of any Encumbrances other than
Permitted Encumbrances

 
11

--------------------------------------------------------------------------------

 
 
(b) Except as set forth in Part 2.6(b) of the Seller Disclosure Schedule, the
Acquired Assets constitute all of the assets, properties, rights and goodwill
necessary to carry on the Acquired Business as presently conducted, and are
sufficient to carry on the Acquired Business in the Ordinary Course of
Business.  Except as set forth in Part 2.6(b) of the Seller Disclosure Schedule,
neither the Shareholder nor any of its Affiliates (other than the Seller) has
title to, or in the case of leased property, a leasehold interest in, any of the
Acquired Assets.
 
2.7 Fraudulent Transfers.  Neither Selling Party is insolvent, nor will either
Selling Party be rendered insolvent by any of the Transactions.  Immediately
after consummation of the Transactions, (i) each Selling Party will be able to
pay its debts as they become due, (ii)  each Selling Party will not have
unreasonably small assets with which to conduct its business and (iii) taking
into account all pending and threatened Proceedings against each Selling Party,
final judgments against each Selling Party in actions for money damages are not
reasonably anticipated to be rendered at a time when, or in amounts such that,
such Selling Party will be unable to satisfy any such judgments promptly.  As
used in this Section, “insolvent” means that the sum of the then existing
saleable value of a Selling Party’s assets, as applicable, does not and will not
exceed its then existing debts and other liabilities.
 
2.8 Receivables.  Part 2.8 of the Seller Disclosure Schedule lists a complete
breakdown and aging of all Acquired Receivables as of November 30, 2010.  All
Acquired Receivables: (a) represent valid obligations of customers arising from
bona fide transactions entered into in the Ordinary Course of Business and (b)
are current and collectible in full, except as set forth in Part 2.8 of the
Seller Disclosure Schedule.  Part 2.8 of the Seller Disclosure Schedule lists
all unreturned security deposits and other deposits related to the Acquired
Business.
 
2.9 Suppliers.  Part 2.9 of the Seller Disclosure Schedule lists for calendar
year 2009 and for the ten-months ended October 31, 2010 the top 10 suppliers of
the Acquired Business for each such period, based on the dollar amount of
purchases for such periods.  Except as set forth on Part 2.9 of the Seller
Disclosure Schedule, none of such suppliers has notified any Selling Party in
writing that it intends to stop doing business with, decrease the rate of
products or services provided to, or change the terms (whether related to
payment, price or otherwise) on which it does business with, the Acquired
Business, in each case, as compared to the business in place between such
suppliers, on the one hand, and Seller and its Affiliates, on the other hand, in
the Acquired Business as of the date hereof (whether as a result of the
consummation of the transactions contemplated hereby or otherwise).
 
2.10 Inventory.  Part 2.10 of the Seller Disclosure Schedule lists a complete
breakdown of all Acquired Inventory as of the Closing Date.  All Acquired
Inventory (a) is of such quality and quantity as to be usable and saleable in
the Ordinary Course of Business, (b) has been priced at the lower of cost or
market value using the “last-in, first-out” method and (c) is free of any
material defect or deficiency.  The inventory levels maintained in the Acquired
Business (i) are not excessive in light of the normal operating requirements for
the Acquired Business and (ii) are adequate for the conduct of the Acquired
Business in the Ordinary Course of Business.

 
12

--------------------------------------------------------------------------------

 
 
2.11 Equipment, Etc.  Part 2.11 of the Seller Disclosure Schedule lists all
Acquired Equipment and lists the date of acquisition, original cost and the book
value of each asset included therein.  The Acquired Equipment constitutes all of
the equipment, leaselines, materials, prototypes, tools, supplies, vehicles,
furniture, fixtures, improvements and other tangible assets primarily related to
or used in the conduct of the Acquired Business in the manner in which such
business is currently being conducted.  Part 2.11 of the Seller Disclosure
Schedule also lists all Acquired Equipment leased on behalf of the Acquired
Business and identifies each lease therefor.  All Acquired Equipment (a) is
structurally sound, free of defects and deficiencies and in good condition and
repair (ordinary wear and tear excepted), (b) complies in all material respects
with, and is being operated and otherwise used in full compliance with, all
applicable Legal Requirements and (c) is adequate and appropriate for the uses
to which it is being put.
 
2.12 Real Property.  Except as set forth in Part 2.12 of the Seller Disclosure
Schedule, there is no real property or any interest in real property (including
any leasehold interest) which is used or utilized by the Acquired Business.
 
2.13 Intellectual Property.
 
(a) Part 2.13(a) of the Seller Disclosure Schedule lists each Acquired Business
Product.
 
(b) Part 2.13(b) of the Seller Disclosure Schedule lists (i) each item of
Registered IP and all internet domain names included in the Acquired IP in which
the Seller purports to have an ownership interest of any nature (whether
exclusively, jointly, with another Person, or otherwise) (ii) the jurisdiction
in which such item of Registered IP has been registered or filed and the
applicable registration or serial number and (iii) to the Knowledge of the
Selling Parties, any other Person that has or purports to have an ownership
interest in such item of Registered IP and the nature of such ownership
interest. The Selling Parties have made available to the Purchaser accurate
copies of all applications and all other correspondence and other material
documents related to each such item of Registered IP.
 
(c) Part 2.13(c) of the Seller Disclosure Schedule lists (i) all Intellectual
Property Rights or Intellectual Property licensed to the Seller related to, used
in or necessary for the operation of the Acquired Business, other than any
non-customized software that (A) is so licensed solely in executable or object
code form pursuant to a nonexclusive, internal use software license, (B) is not
incorporated into the development, manufacturing, or distribution of, the
products or services of the Acquired Business and (C) is generally available on
standard terms for less than $5,000 (“In-Licensed IP”), (ii) the corresponding
Contract or Contracts pursuant to which the In-Licensed IP is licensed and (iii)
whether the license or licenses granted for the In-Licensed IP is exclusive or
nonexclusive.
 
(d) Part 2.13(d) of the Seller Disclosure Schedule lists each Acquired Business
IP Contract in which the aggregate fees and royalties (including maintenance and
support fees for the first year of maintenance and support, if any) paid or
payable to the Seller or its Affiliates equal or exceed $5,000 and pursuant to
which any Person has been granted any license under, or otherwise has received
or acquired any right (whether or not currently exercisable) or interest in, any
Acquired IP.  Neither the Seller nor any of its Affiliates is bound by, and no
owned Acquired IP is subject to, any Contract containing any covenant or other
provision that in any way limits or restricts the ability of Purchaser to use,
exploit, assert, or enforce any owned Acquired IP anywhere in the world.
 
 
13

--------------------------------------------------------------------------------

 
 
(e) The Selling Parties have provided to Purchaser a complete and accurate copy
of each standard form of Acquired Business IP Contract used in connection with
the Acquired Business, including each standard form of (i) end user license
agreement, (ii) development agreement, (iii) employee agreement containing any
assignment or license of Intellectual Property or Intellectual Property Rights
or any confidentiality provision, (iv) consulting or independent contractor
agreement, including any agreements used in marketing, advertising or promoting
the Acquired Business, containing any assignment or license of Intellectual
Property or Intellectual Property Rights or any confidentiality provision or (v)
confidentiality or nondisclosure agreement.  Part 2.13(e) of the Seller
Disclosure Schedule lists each Acquired Business IP Contract that deviates in
any material respect from the corresponding standard form agreement provided to
Purchaser.
 
(f) Seller and its Affiliates exclusively own all right, title, and interest to
and in the Acquired IP (other than In-Licensed IP) free and clear of any
Encumbrances (other than licenses granted pursuant to the Contracts listed in
Part 2.13(d) of the Seller Disclosure Schedule).  Each Person who is or was
involved in the creation or development of any Acquired IP has signed a valid,
enforceable agreement containing an assignment of Intellectual Property Rights
(including a release of all copyright rights) to Seller and its Affiliates, as
applicable, and confidentiality provisions protecting the Acquired IP.  Seller
and its Affiliates have taken all reasonable steps to maintain the
confidentiality of and otherwise protect and enforce the Acquired IP.  Neither
the Seller nor any of its Affiliates have assigned or otherwise transferred
ownership of, or agreed to assign or otherwise transfer ownership of, any
Acquired IP to any other Person, other than pursuant to this Agreement.
 
(g) To the Knowledge of the Selling Parties, (i) no Person has infringed,
misappropriated or otherwise violated, and no Person is currently infringing,
misappropriating or otherwise violating, any Acquired IP and (ii) the use of the
Acquired IP has not has infringed, misappropriated or otherwise violated and is
not currently infringing, misappropriating or otherwise violating any
Intellectual Property Right of any other Person.  Part 2.13(g) of the Seller
Disclosure Schedule lists (and the Selling Parties have provided to Purchaser a
complete and accurate copy of) each letter or other written or electronic
communication or correspondence that has been sent or otherwise delivered by or
to the Seller or its Affiliates or their respective Representatives since
October 31, 2005 regarding any actual, alleged or suspected infringement or
misappropriation of any Acquired IP (or any actual, alleged or suspected
infringement or misappropriation of any Intellectual Property Right of any other
Person resulting from the use of any Acquired IP), and provides a brief
description of the current status of the matter referred to in such letter,
communication or correspondence.
 
(h) No Acquired Business Product developed by and proprietary to Seller
contains, is derived from, is distributed with, or is being or was developed
using Open Source Code that is licensed under any terms that (i) impose or could
impose a requirement or condition that any Acquired Business Product or part
thereof (A) be disclosed or distributed in source code form, (B) be licensed for
the purpose of making modifications or derivative works, or (C) be
redistributable at no charge, or (ii) otherwise impose or could impose any other
material limitation, restriction, or condition on the right or ability of the
Acquired Business to use or distribute any Acquired Business Product.

 
14

--------------------------------------------------------------------------------

 
 
2.14 Privacy, Data Security.
 
(a) Part 2.14(a) of the Seller Disclosure Schedule lists each Seller Privacy
Policy and the Selling Parties have provided a copy of each such policy to
Purchaser.  Seller and its Affiliates have complied at all times and in all
material respects with all of Seller Privacy Policies and with all Legal
Requirements applicable to the Acquired Business pertaining to privacy, User
Data, or Personal Data.
 
(b) Part 2.14(b) of the Seller Disclosure Schedule identifies and describes each
distinct electronic or other database containing (in whole or in part) Personal
Data maintained by or for the Acquired Business at any time (the “Seller
Databases”), the types of Personal Data in each Seller Database, the means by
which such Personal Data was collected, and the security policies that have been
adopted and maintained with respect to each Seller Database.  No material breach
or violation of any such security policy has occurred or, to the best of the
Selling Parties’ Knowledge, is threatened, and there has been no unauthorized or
illegal use of or access to any Personal Data in any of Seller Databases.
 
(c) Neither the execution, delivery, or performance of this Agreement (or any of
the ancillary agreements) nor the consummation of any of the transactions
contemplated by this Agreement (or any of the ancillary agreements), nor
Purchaser’s possession or use of the User Data or any data or information in
Seller Databases, will result in any material violation of any Seller Privacy
Policy or any material Legal Requirement pertaining to privacy, User Data, or
Personal Data.
 
2.15 Acquired Business Contracts.
 
(a) Except as set forth on Part 2.15 of the Seller Disclosure Schedule, the
Selling Parties have delivered or made available to Purchaser accurate and
complete copies of all Acquired Business Contracts, including all amendments
thereto, listed on Part 2.15 of the Seller Disclosure Schedule.  Each Acquired
Business Contract is valid and in full force and effect and is enforceable in
accordance with its terms.
 
(b) Seller has not, and to Seller’s Knowledge, no other Person has violated or
breached in any material respect, or declared or committed any material default
under, any Acquired Business Contract.  Seller has not received any written
notice regarding any actual or alleged material breach of, or default under, any
Acquired Business Contract.  To Seller’s Knowledge, no event has occurred and no
circumstance or condition exists, that would reasonably be expected to (with or
without notice or lapse of time) result in a material breach of any Acquired
Business Contract or give any Person the right to declare a default under,
accelerate the maturity or performance of, or terminate or modify, any Acquired
Business Contract.
 
2.16 Compliance with Legal Requirements.  Seller has complied in all material
respects since October 31, 2005, with each Legal Requirement that is applicable
to the conduct or operation of the Acquired Business or the ownership or use of
any of the Acquired Assets.  Seller has not received any written notice from any
Governmental Body regarding any actual or alleged material violation of any
Legal Requirement that is applicable to the conduct or operation of the Acquired
Business or the ownership or use of any of the Acquired Assets.  To Seller’s
Knowledge, no event has occurred, and no condition or circumstance exists, that
could (with or without notice or lapse of time) constitute or result directly or
indirectly in a material violation by the Seller of any Legal Requirement that
is applicable to the conduct or operation of the Acquired Business or the
ownership or use of any of the Acquired Assets.

 
15

--------------------------------------------------------------------------------

 
 
2.17 Governmental Authorizations.
 
(a) Part 2.17 of the Seller Disclosure Schedule lists each Governmental
Authorization that is held by the Seller and relates to, or is necessary for the
conduct of, the Acquired Business.  The Selling Parties have delivered or made
available to Purchaser accurate and complete copies of all of such Governmental
Authorizations and all amendments thereto.  Each such Governmental Authorization
is valid and in full force and effect.
 
(b) Seller is and has at all times since October 31, 2005 complied in all
material respects with all of the terms and requirements of each Governmental
Authorization related to, used in, or necessary for the conduct of, the Acquired
Business.  Seller has not received any notice or other communication (in writing
or otherwise) from any Governmental Body or any other Person regarding (i) any
actual, alleged, possible or potential violation of or failure to comply with
any term or requirement of any Governmental Authorization or (ii) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination or modification of any Governmental Authorization, in
each case that relates to, or is necessary for the conduct of, the Acquired
Business
 
2.18 Tax Matters.  There is no outstanding claim, audit or other examination or
proceeding with respect to Taxes or failure to file any Tax Return that may
result in a Liability to the Acquired Business.  There are no Taxes of Seller or
its Affiliates that form or could form the basis for any Encumbrances on any of
the Acquired Assets or could increase the amount of any Assumed Liabilities and
there are no grounds for the assertion or assessment of any such
Encumbrances.  Seller and its Affiliates, as applicable, have timely collected
or withheld, and timely paid to the appropriate taxing authorities, set aside in
accounts for such purpose, or accrued, reserved against and entered upon the
Financial Statements, all monies required to have been collected or withheld
from Business Employees for income Taxes and social security and other payroll
Taxes.  There is no Proceeding pending or, to the Knowledge of the Selling
Parties, threatened against any of the Seller or its Affiliates with respect to
any Taxes associated with the Acquired Assets or the Acquired Business.  Neither
the Seller nor any of its Affiliates have any liability for the Taxes of any
other Person, the non-payment of which would result in an Encumbrance on any
Acquired Asset, would otherwise materially and adversely affect the Acquired
Business or would result in Purchaser becoming liable or responsible
therefor.  There has not been any waiver or extension of any statute of
limitations in respect of Taxes associated with the Acquired Assets or the
Acquired Business which waiver is currently in effect.
 
2.19 Employee Matters.  Part 2.19 of the Seller Disclosure Schedule lists the
name, title and annual compensation of each employee of Seller and its
Affiliates whose primary responsibilities are related to the Acquired Business,
including any such employee who is on a leave of absence or on layoff status
(such individuals are collectively referred to herein as “Business Employees”).

 
16

--------------------------------------------------------------------------------

 
 
2.20 Environmental Matters.  Seller is in compliance with all Environmental,
Health, and Safety Requirements applicable to the Acquired Business.  Seller has
not received any written notice, report or other information regarding any
actual or alleged violation of Environmental, Health, and Safety Requirements
applicable to the Acquired Business, or any liabilities or potential liabilities
(whether accrued, absolute, contingent, unliquidated or otherwise), including
any investigatory, remedial or corrective obligations, relating to any
facilities used in the Acquired Business arising under Environmental, Health,
and Safety Requirements.
 
2.21 Proceedings; Orders.  Except as set forth in Part 2.21 of the Seller
Disclosure Schedule, there is no pending Proceeding, and, to the Knowledge of
the Selling Parties, no Person has threatened in writing to commence any
Proceeding (a) that could reasonably be expected to affect the Acquired
Business, any of the Acquired Assets or the obligations of the Selling Parties
under this Agreement or any of the Transaction Agreements (whether or not the
Selling Parties are named as a party thereto) or (b) that challenges, or that
may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the Transactions.  To the Knowledge of the Selling
Parties, no event has occurred, and no claim or dispute or other condition or
circumstance exists, that could directly or indirectly give rise to or serve as
a basis for the commencement of any such Proceeding.  There is no Order to which
the Acquired Business or any Acquired Asset is subject and none of the Seller or
its Affiliates are subject to any Order that relates to the Acquired Business or
the Acquired Assets.  To the Knowledge of the Selling Parties, there is no
proposed Order that, if issued or otherwise put into effect, (i) may have an
adverse effect on the business, condition, assets, liabilities, operations,
financial performance, net income of the Acquired Business or on the ability of
the Shareholder or Seller to comply with or perform any covenant or obligation
under any of the Transaction Agreements or (ii) may have the effect of
preventing, delaying, making illegal or otherwise interfering with any of the
Transactions.
 
2.22 Related Party Transactions.  Except as set forth on Part 2.22 of the Seller
Disclosure Schedule, no officer, director or owner of 10% or more of the capital
stock of the Seller or any of its Affiliates (each, a “Related Party”) (a) has
any direct or indirect interest of any nature in any of the assets related to
the Acquired Business, (b) has entered into, or has any direct or indirect
financial interest in, any Acquired Business Contract, transaction or business
dealing of any nature involving the Acquired Business, (c) is competing,
directly or indirectly, with the Acquired Business or (d) has any claim or right
against the Acquired Business.
 
2.23 Certain Business Practices.  Neither of the Seller, its Affiliates  nor, to
the Knowledge of the Selling Parties, any director, officer, agent or employee
of Seller and its Affiliates has, in connection with the Acquired Business (a)
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (b) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns or violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or (c) made any other unlawful
payment.

 
17

--------------------------------------------------------------------------------

 
 
2.24 Investment Banking Fees.  Except for fees or commissions that may be
payable to Hyde Park Capital, LLC, set forth on Part 2.24 of the Seller
Disclosure Schedule, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Selling Parties.
 
2.25 Disclaimer of Additional Representations or Warranties.  EXCEPT AS
SPECIFICALLY SET FORTH IN THIS SECTION 2, NONE OF THE SELLING PARTIES NOR THEIR
RESPECTIVE DIRECTORS, OFFICERS, SECURITYHOLDERS, AFFILIATES, EMPLOYEES,
CONSULTANTS OR REPRESENTATIVES MAKES OR HAS MADE ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, TO PURCHASER OR ANY OF ITS AFFILIATES OR
REPRESENTATIVES.  ANY REPRESENTATIONS AND WARRANTIES NOT SPECIFICALLY SET FORTH
IN THIS SECTION 2, WHETHER EXPRESS OR IMPLIED (INCLUDING ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), ARE DISCLAIMED
BY THE SELLING PARTIES.  EXCEPT AS SET FORTH IN THIS SECTION 2, PURCHASER IS
ACQUIRING THE ACQUIRED ASSETS AND ACQUIRED BUSINESS “AS IS” AND “WHERE IS”.  FOR
AVOIDANCE OF DOUBT AND WITHOUT LIMITING THE FOREGOING, NO REPRESENTATION OR
WARRANTY IS MADE WITH RESPECT TO ANY FINANCIAL PROJECTIONS.
 
3.  
Representations and Warranties of Purchaser.

 
Purchaser represents and warrants, as of the Closing Date, that each of the
following representations and warranties is true and correct:
 
3.1 Due Organization; Etc.  Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the State of Illinois.
 
3.2 Authority; Binding Nature Of Agreements.  Purchaser has the absolute and
unrestricted right, power and authority to enter into and perform its
obligations under each of the Transaction Agreements to which it is a party, and
the execution and delivery by Purchaser of each Transaction Agreement to which
it is a party has been duly authorized by all necessary action on the part of
Purchaser and its board of directors.  Each Transaction Agreement to which
Purchaser is a party on the date hereof constitutes the legal, valid and binding
obligation of Purchaser, enforceable against it in accordance with its terms,
subject to any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws now or hereafter in effect relating to creditors’ rights generally
or to general principles of equity.
 
3.3 Non-Contravention; Consents.  Neither the execution and delivery of any of
the Transaction Agreements, nor the consummation or performance of any of the
Transactions, will directly or indirectly (with or without notice or lapse of
time):
 
(a) contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which Purchaser is subject;

 
18

--------------------------------------------------------------------------------

 
 
(b) contravene, conflict with or result in a violation of (i) any of the
provisions of the Organizational Documents of Purchaser or (ii) any resolution
adopted by the securityholders, board of directors of Purchaser;
 
No filing with or notice to, Consent from or vote or other approval by any
Person is or will be required in connection with the execution and delivery of
any of the Transaction Agreements or the consummation or performance of any of
the Transactions.
 
3.4 Financial Resources.  Purchaser has immediately available as of the date
hereof all of the financial resources required to consummate the transactions
contemplated hereby, including the cash necessary to pay the Purchase Price.  No
part of the Purchase Price is contingent upon Purchaser securing, and Purchaser
does not have to secure, financing in order to consummate the transactions
contemplated hereby.
 
3.5 Investment Banking Fees.  No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Purchaser.
 
3.6 No Reliance.  Except for the specific representations and warranties
expressly made by the Selling Parties in Section 2, (a) Purchaser acknowledges
and agrees that neither Selling Party is making or has made any representation
or warranty, expressed or implied, at law or in equity, in respect of the
Acquired Business or either Seller Party’s, assets, liabilities, operations,
prospects, or condition (financial or otherwise), including with respect to
merchantability or fitness for any particular purpose of any assets, the nature
or extent of any liabilities, or the prospects of the Acquired Business, except
as is set forth in this Agreement.  In connection with Purchaser’s investigation
of the Acquired Business, Purchaser has received from the Selling Parties
certain estimates, projections, forecasts, plans and budgets, and Purchaser
acknowledges and agrees that (i) there are uncertainties inherent in attempting
to make such estimates, projections, forecasts, plans and budgets and (ii) the
Selling Parties are not making any representation or warranty with respect to
such estimates, projections, forecasts, plans and budgets, (b) Purchaser
specifically disclaims that it is relying upon or has relied upon any such other
representations or warranties that may have been made by any Person, and
acknowledges and agrees that the Selling Parties have specifically disclaimed
and do hereby specifically disclaim any such other representation or warranty
made by any Person, and (c) Purchaser is acquiring the Acquired Assets subject
only to the specific representations and warranties set forth in Section 2 as
further limited by the specifically bargained for exclusive remedies as set
forth in Section 5.
 
4.  
Other Agreements.

 
4.1 Further Actions.
 
(a) From and after the Closing Date, Seller and Purchaser shall cooperate with
one another and shall execute and deliver such documents and take such other
actions as any party hereto may reasonably request, for the purpose of
evidencing the Transactions and putting Purchaser in possession and control of
all of the Acquired Assets.  Without limiting the generality of the foregoing,
from and after the Closing Date, Seller shall promptly remit to Purchaser any
funds that are received by Seller and that are included in, or that represent
payment of such receivables included in, the Acquired Assets.

 
19

--------------------------------------------------------------------------------

 
 
(b) From and after the Closing Date, the Selling Parties and Purchaser will
cooperate in good faith and render reasonable assistance to the other Parties in
connection with the filing of Tax Returns, any audit or Proceeding with respect
to Taxes, or any other Proceeding, in each case relating to the Acquired Assets
or the Acquired Business, as and to the extent reasonably requested by the other
parties hereto.  Such cooperation shall include (i) the retention and (upon a
party’s request) the provision of records and information which are reasonably
relevant to the preparation of Tax Returns or to any such Proceeding and
(ii) making relevant employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.
 
4.2 Employee Matters.
 
(a) Subject to the Transition Services Agreement, Seller and its Affiliates may
terminate any of their respective Business Employees at any time following the
Closing.  Purchaser has no intent to offer employment to any Business Employees
and Seller and its Affiliates shall retain responsibility for any and all
obligations owed to any Business Employees.  Seller and its Affiliates shall be
responsible for providing any notice of mass layoff or plant closing, as may be
required pursuant to the WARN Act and any applicable state or local plant
closing notification statute, with respect to Business Employees who are not
employed by Seller or its Affiliates after the Closing Date and shall maintain
such employees on Seller payrolls for any period of notice required by the WARN
Act and any applicable state or local plant closing notification statute.
 
(b) Following the Closing Date, Seller shall be solely responsible for
continuation coverage pursuant to Part 6 of Title I of ERISA and Sections 4980B
of the Code (“COBRA”) for any of Seller’ covered employee and associated
qualified beneficiaries and who incurred a qualifying event (as described in
Section 4980B(3) of the Code) before, on or after the Closing Date and who
elected COBRA continuation coverage pursuant to Section 4980B(5) of the
Code.  Purchaser shall not be considered a successor employer to Seller or its
Affiliates with respect to any Employee Benefit Plan as a result of the
transactions contemplated herein or otherwise.  Purchaser shall not be liable or
otherwise responsible for any accrued or unaccrued liability (including any
underfunding, penalties, excise taxes or otherwise) or other obligation, either
existing currently or accrued or discovered in the future, with respect to any
Employee Benefit Plan.
 
4.3 Confidentiality.
 
(a) The Selling Parties agree that for five (5) years following the Closing Date
they shall hold in strict confidence, unless compelled to disclose by judicial
or administrative process or by other Legal Requirements (and then only
following reasonable prior written notice to Purchaser, to the extent
practicable, so that Purchaser shall have an opportunity to object), all
confidential information of Purchaser and the Acquired Business in their
possession and will not release or disclose such confidential information to any
other Person, except to their auditors, attorneys, financial advisors and other
consultants, agents and advisors who need to know such information in connection
with the Selling Parties’ business (provided that the Selling Parties takes
reasonable steps to ensure that each such Person maintain the confidentiality
required hereunder); provided that the foregoing obligations shall not apply to
any such information which comes into the public domain through no fault of the
Selling Parties, or of any Person to whom the Selling Parties are authorized to
release or disclose such information, or any information that the recipient of
such information independently develops or discovers after the Closing without
reference to the disclosed information or breach hereof.

 
20

--------------------------------------------------------------------------------

 
 
(b) The parties hereto agree that from and after the Closing Date, neither party
will make any public announcement to the existence or terms of this Agreement or
the Transactions without the express written approval of the other party, except
(i) to the extent required by law (including securities laws) or any stock
exchange rules or regulations (and then only following reasonable prior written
notice to other party, to the extent practicable, so that the other party shall
have an opportunity to object) and (ii) disclosures to such party’s
Representatives (provided that such party take reasonable steps to ensure that
each such Representative maintain the confidentiality required hereunder).
 
4.4 Change Of Name.  Immediately after the Closing, Seller shall change its name
to a name that does not include the words “Real Estate School Online” or any
variation thereof based on Purchaser’s reasonable business judgment that is
confusingly similar thereto.
 
4.5 Non-Competition; Non-Solicitation.
 
(a) The Selling Parties agrees that, for a period of five (5) years following
the date hereof, neither Selling Parties nor any of their Affiliates shall,
without the prior written consent of Purchaser, directly or indirectly, anywhere
in the United States (i) form, acquire, operate, control, make a financial
investment in, or otherwise finance, manage, participate in, any on-line real
estate, OSHA, food safety, architect, nursing, CFP or insurance education and
licensing business (a “Competing Business”), or (ii) for the purpose of
conducting or engaging in a Competing Business, call upon, solicit, advise or
otherwise do, or attempt to do, business with any suppliers, vendors or other
material business relationships of the Acquired Business.
 
(b) The Selling Parties agree that (i) the covenants set forth in this Section
4.5 are reasonable in temporal and geographical scope and in all other respects,
and (ii) the covenants contained herein have been made in order to induce
Purchaser to enter into this Agreement.  If, at the time of enforcement of this
Section 4.5, a court shall hold that the duration or scope stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration or scope under such circumstances shall be substituted for the
stated duration or scope and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period and scope permitted by
law.  The Selling Parties recognize and affirm that in the event of its breach
of any provision of this Section 4.5, money damages would be inadequate and
Purchaser would not have an adequate remedy at law.  Accordingly, the Selling
Parties agree that in the event of a breach or a threatened breach by any
Selling Party of any of the provisions of this Section 4.5, Purchaser, in
addition to all other rights and remedies existing in its favor, may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof (without posting a bond or other security).

 
21

--------------------------------------------------------------------------------

 
 
4.6 Retention of and Access to Records.  For a period of 3 years after the
Closing Date, the Selling Parties shall provide Purchaser and its authorized
Representatives, upon reasonable notice and during normal business hours, access
to the books and records retained by the Selling Parties, which in any way
relate to the Acquired Business that were not included in the Acquired
Assets.  The Selling Parties shall, during such 3-year period, preserve and
maintain such books and records held by it and shall not destroy or cause to be
destroyed any such books or records.  Notwithstanding the foregoing, if at any
time after the first anniversary of this Agreement and prior to the expiration
of the 3-year period, the Selling Parties want to destroy any of the books and
records held by it, it may destroy such books and records in compliance with
applicable Legal Requirements after giving Purchaser written notice of the
intention to destroy the reasonably identified category of documents at least 30
days prior to the destruction date and the opportunity to take delivery of such
books and records.
 
5.  
Indemnification, Etc.

 
5.1 Survival of Representations and Covenants.
 
(a) Except as expressly set forth in Section 5.1(b) and subject to Section
5.1(d), the representations and warranties made by each party in this Agreement
shall expire at 11:59 p.m. on the second anniversary of the Closing.  All of the
covenants and obligations of the parties contained in this Agreement shall
survive (A) until fully performed or fulfilled, unless non-compliance with such
covenants or obligations is waived in writing by the party or parties entitled
to such performance or (B) if not fully performed or fulfilled, until the
expiration of the relevant statute of limitations.
 
(b) Subject to Section 5.1(d), (i) the representations and warranties set forth
in Sections 2.13 (Intellectual Property), 2.18 (Tax Matters), and 2.20
(Environmental Matters) shall expire at 11:59 p.m. (New York time) on the 90th
day following the expiration of the relevant statute of limitations, and (ii)
the representations and warranties set forth in Sections 2.1 (Due Organization),
2.2 (Authority), 2.6 (Title to Assets), 2.24 (Investment Banking Fees), 2.25
(Disclaimer of Additional Representations or Warranties), 3.1 (Due
Organization), 3.2 (Authority) and 3.6 (No Reliance) shall survive indefinitely;
provided, however, that if a Claim Notice (as defined below) relating to any
representation or warranty set forth in any of the provisions of Section 2 or
Section 3 is given to Seller or Purchaser, as applicable, on or prior to the
time and date of expiration for such representation or warranty, then,
notwithstanding anything to the contrary contained in this Section 5.1(b) and in
Section 5.1(a), such representation or warranty shall not so expire, but rather
shall remain in full force and effect until such time as each and every claim
that is based directly or indirectly upon, or that relates directly or
indirectly to, any Breach or alleged Breach of such representation or warranty
has been fully and finally resolved, either by means of a written settlement
agreement or by means of a final, non-appealable judgment issued by a court of
competent jurisdiction.  The representations and warranties described in this
Section 5.1(b) are referred to herein as the “Specified Representations”.
 
(c) The representations, warranties, covenants and obligations of each party,
and the rights and remedies that may be exercised by the Indemnitees, shall not
be limited or otherwise affected by or as a result of any information furnished
to, or any investigation made by or Knowledge of, any of the Indemnitees or any
of their Representatives.

 
22

--------------------------------------------------------------------------------

 
 
(d) Notwithstanding anything to the contrary contained in Sections 5.1(a)
or  5.1(b), if either the Selling Parties or Purchaser commit any intentional
and knowing misrepresentation or fraud related to any representation or warranty
of the Selling Parties or Purchaser set forth in Section 2 or Section 3, then
such representation or warranty shall not expire, but rather shall remain in
full force and effect for an unlimited period of time (regardless of whether any
Claim Notice relating to such representation or warranty is ever given).
 
(e) For purposes of this Agreement, a “Claim Notice” relating to a particular
representation or warranty shall be deemed to have been given if any Indemnitee,
acting in good faith, delivers to the indemnifying party a written notice
stating that such Indemnitee believes that there is or has been a possible
Breach of such representation or warranty and containing (i) a brief description
of the circumstances supporting such Indemnitee’s belief that there is or has
been such a possible Breach (the “Claim”) and (ii) a non-binding, preliminary
estimate of the aggregate dollar amount of the actual and potential Damages that
have arisen and may arise as a direct or indirect result of such possible
Breach.
 
5.2 Indemnification.
 
(a) From and after the Closing Date, the Selling Parties, jointly and severally,
shall hold harmless and indemnify each of the Purchaser and its Indemnitees
(each, a “Purchaser Indemnified Party”) from and against, and shall compensate
and reimburse each Purchaser Indemnified Party for, any Damages that are
directly or indirectly suffered or incurred by any Purchaser Indemnified Party
(regardless of whether or not such Damages relate to any third-party claim) and
that arise directly or indirectly from or as a direct or indirect result of, or
are directly or indirectly connected with:
 
(i) any Breach by either Selling Party of any of the representations or
warranties made by the Selling Parties in this Agreement, in any other
Transaction Agreement or in any certificate or other instrument delivered by or
on behalf of any Selling Party pursuant hereto or thereto;
 
(ii) any Breach by either Selling Party of any covenant or obligation of the
Selling Parties contained in this Agreement;
 
(iii) the Excluded Assets or the Excluded Liabilities;
 
(iv) any Liability as a result of any termination of Business Employees prior to
or after the Closing and any Liability for misclassification by a Selling Party
of any Person as an independent contractor rather than an employee prior to the
Closing; or
 
(v) any failure by either Selling Party to comply with bulk sales or bulk
transfer laws or similar Legal Requirements in connection with the Transactions.

 
23

--------------------------------------------------------------------------------

 
 
(b) From and after the Closing Date, the Purchaser shall indemnify and hold
harmless each of the Selling Parties’ Indemnitees (each a “Seller Indemnified
Party”) from and against, and shall compensate and reimburse each Seller
Indemnified Party for, any Damages that are directly or indirectly suffered or
incurred by any Seller Indemnified Party or to which any Seller Indemnified
Party may otherwise become subject at any time (regardless of whether or not
such Damages relate to any third-party claim) and that arise directly or
indirectly from or as a direct or indirect result of, or are directly or
indirectly connected with:
 
(i) any Breach by Purchaser of any of the representations or warranties made by
Purchaser in this Agreement, in any other Transaction Agreement or in any
certificate or other instrument delivered by or on behalf of Purchaser pursuant
hereto or thereto;
 
(ii) any Breach by Purchaser of any covenant or obligation of Purchaser
contained in this Agreement; and
 
(iii) the Acquired Assets or the Assumed Liabilities.
 
5.3 Indemnification Procedures.
 
(a) Whenever a claim for indemnification shall arise for which any Indemnitee of
Purchaser or the Selling Parties, as applicable, shall be entitled to
indemnification hereunder, such Indemnitee shall provide a Claim Notice to the
Purchaser or Selling Parties, as applicable (the “Indemnitor”) in writing within
thirty (30) days of the first receipt of notice of such claim, and in any event
within such shorter period as may be necessary for the Indemnitor to take
appropriate action to resist such claim; provided that the failure to give such
notice shall not relieve the Indemnitor of its obligation to indemnify the
Indemnitee except to the extent that the Indemnitor shall have been materially
prejudiced in its ability to defend such claim.  For claims other than third
party Claims, the right of the Indemnitee to indemnification, as set forth in
the Indemnitee’s notice, shall be deemed agreed to by the Indemnitor unless,
within thirty (30) days after the mailing of such notice, the Indemnitor
notifies the Indemnitee in writing that it disputes the right of the Indemnitee
to indemnification.  If the Indemnitee is timely notified of such dispute, the
parties will initiate dispute resolution procedures pursuant to Section 5.3(b).
 
(b) In the event of any dispute regarding the indemnification provisions
contained in this Section 5, the parties shall attempt in good faith to resolve
such dispute promptly by good faith negotiations between executives who have
authority to settle the controversy.  Within 15 days following Indemnitee’s
receipt of the Indemnitor’s initial notice of such dispute, the Indemnitee shall
submit to the Indemnitor a written response.  The notice from Indemnitor, and
the response from Indemnitee, shall each include (i) a statement of such party’s
position and a summary of arguments supporting that position, and (ii) the name
and title of the executive who will represent that party and of any other person
who will accompany the executive during negotiations.  Within 30 days after
delivery of the Indemnitee’s notice, the executives of both parties shall meet
at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary to attempt to resolve the dispute.  All reasonable
requests made by one party to the other for information regarding the dispute
will be honored.  If the dispute has not been resolved by negotiation within 45
days of the Indemnitee’s response, or if the parties fail to meet within 20 days
from delivery of said response, either party may commence legal action to
resolve such dispute.

 
24

--------------------------------------------------------------------------------

 
 
5.4 Limitations of Indemnification.
 
(a) Notwithstanding anything herein to the contrary, with respect to Claims made
pursuant to Section 5.2(a)(i) or Section 5.2(b)(i), an Indemnitor shall not be
obligated to provide indemnification under such Sections (other than for
breaches of Specified Representations) (i) unless and until the aggregate dollar
amount of such claims under Section 5.2(a)(i) or Section 5.2(b)(i), as
applicable, exceeds $10,000, in which case the applicable Indemnitor shall be
obligated to provide indemnification for all such amounts, and (ii) for any
amount in excess of $200,000
 
(b) Notwithstanding the foregoing, and for the avoidance of doubt, the
limitations on indemnification set forth in Section 5.4(a) shall not apply to
any indemnification claim for Liabilities resulting from, in connection with or
arising out of (i) any breach of or inaccuracy in any of the Specified
Representations, (ii) indemnification obligations set forth in any provision
other than Sections 5.2(a)(i) and 5.2(b)(i) and (iii) any fraud or intentional
and knowing misrepresentation by any party in connection with this Agreement.
 
5.5 Defense Of Third Party Claims.
 
(a) In the event of the assertion or commencement by any Person of any claim or
Proceeding with respect to which the Selling Parties may become obligated to
indemnify, hold harmless, compensate or reimburse any of Purchaser’s Indemnitees
pursuant to Section 5, Purchaser shall have the right, at its election, to
designate Seller to assume the defense of such claim or Proceeding at the sole
expense of Seller.
 
(b) If Purchaser so elects to designate Seller to assume the defense of any such
claim or Proceeding (i) Seller shall proceed to defend such claim or Proceeding
in a diligent manner with counsel satisfactory to Purchaser, (ii) Purchaser
shall make available to Seller any non-privileged documents and materials in the
possession of Purchaser or its Affiliates that may be necessary to the defense
of such claim or Proceeding, (iii) Seller shall keep Purchaser informed of all
material developments and events relating to such claim or Proceeding, (iv)
Purchaser shall have the right to employee its own counsel (at its expense) to
participate in the defense of such claim or Proceeding, (v) Seller shall not
settle, adjust or compromise such claim or Proceeding without the prior written
consent of Purchaser; provided, however, that Purchaser shall not unreasonably
withhold such consent, and (vi) Purchaser may at any time (notwithstanding the
prior designation of Seller to assume the defense of such claim or Proceeding)
assume the defense of such claim or Proceeding.
 
(c) If Purchaser does not elect to designate Seller to assume the defense of any
such claim or Proceeding (or if, after initially designating Seller to assume
such defense, Purchaser elects to assume such defense), Purchaser may proceed
with the defense of such claim or Proceeding on its own.  If Purchaser so
proceeds with the defense of any such claim or Proceeding on its own (i) all
expenses relating to the defense of such claim or Proceeding shall be borne and
paid exclusively by the Selling Parties, (ii) the Selling Parties shall make
available to Purchaser any documents and materials in the possession or control
of the Seller or its Affiliates that may be necessary to the defense of such
claim or Proceeding, (iii) Purchaser shall keep Seller and Seller informed of
all material developments and events relating to such claim or Proceeding, and
(iv) Purchaser shall have the right to settle, adjust or compromise such claim
or Proceeding with the consent of Seller; provided, however, that Seller shall
not unreasonably withhold such consent.

 
25

--------------------------------------------------------------------------------

 
 
(d) Notwithstanding anything in this Agreement to the contrary, if Purchaser
determines in good faith that it is likely that a Proceeding may adversely
affect it or its Affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, Purchaser may,
regardless of whether or not Purchaser had previously elected to allow the
Proceedings to be conducted pursuant to Section 5.4(a) above, at any time by
notice to the Selling Parties assume the exclusive right to defend, compromise
or settle such Proceeding without the consent of the Selling Parties.
 
5.6 Escrow.  Pursuant to the terms of this Agreement and the Escrow Agreement,
the Escrow Fund shall be available to the Purchaser upon the proper exercise of
its indemnification rights hereunder to recover any amounts owed to the
Purchaser.  The Escrow Fund will be held as a trust fund and will not be subject
to any lien, attachment, trustee process or any other judicial process of any
creditor of any party hereto.  Notwithstanding anything to the contrary
contained herein, the Escrow Fund shall in no way limit or cap the Selling
Parties’ indemnification obligations under Section 5.
 
5.7 Remedies Exclusive.  AFTER THE CLOSING, THE REMEDIES PROVIDED IN THIS
SECTION 5 ARE AND SHALL BE THE SOLE AND EXCLUSIVE REMEDIES OF THE PARTIES HERETO
AND THEIR HEIRS, SUCCESSORS AND ASSIGNS (INCLUDING, WITHOUT LIMITATION, ALL
PURCHASER INDEMNIFIED PARTIES) WITH RESPECT TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND ALL MATTERS, TRANSACTIONS AND CIRCUMSTANCES
RELATING HERETO, INCLUDING, WITHOUT LIMITATION, ANY BREACH OR NON-PERFORMANCE OF
ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED HEREIN, EXCEPT IN
THE CASE OF INTENTIONAL AND KNOWING MISREPRESENTATION OR FRAUD, IN WHICH CASE
THE PARTY EXERCISING ITS RIGHTS SHALL HAVE ALL RIGHTS AND REMEDIES AVAILABLE
UNDER THIS AGREEMENT AND AVAILABLE UNDER THE LAW AGAINST THE OTHER
PARTY.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, NO PARTY MAY BRING OR
COMMENCE ANY CLAIM, SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY AND ALL MATTERS,
TRANSACTIONS AND CIRCUMSTANCES RELATING HERETO, WHETHER IN CONTRACT, TORT OR
OTHERWISE, EXCEPT TO BRING A CLAIM FOR (A) FRAUD OR INTENTIONAL AND KNOWING
MISREPRESENTATION AGAINST THE OTHER PARTY, AND (B) INDEMNIFICATION IN ACCORDANCE
WITH THIS SECTION 5.  THE PROVISIONS OF THIS SECTION 5 (INCLUDING, WITHOUT
LIMITATION, THIS SECTION 5.7) CONSTITUTE AN INTEGRAL PART OF THE CONSIDERATION
GIVEN PURSUANT TO THIS AGREEMENT AND WERE SPECIFICALLY BARGAINED FOR AND
REFLECTED IN THE TOTAL AMOUNT OF THE PURCHASE PAYABLE TO
SELLER.  NOTWITHSTANDING THE FOREGOING, THE PARTIES SHALL BE ENTITLED TO
EQUITABLE REMEDIES IN CONNECTION WITH BREACHES OF THE COVENANTS CONTAINED IN
SECTIONS 4.3, 4.4 AND/OR 4.5 OF THIS AGREEMENT.

 
26

--------------------------------------------------------------------------------

 
 
6.  
Miscellaneous Provisions.

 
6.1 Further Assurances.  Each party hereto shall execute and/or cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at or after the Closing) for the purpose of carrying out or evidencing any
of the Transactions.
 
6.2 Fees and Expenses; Investment Banking Fees.
 
(a) Except as otherwise contemplated herein, each party to this Agreement shall
bear and pay all fees, costs and expenses (including all legal fees and
expenses) that have been incurred or that are in the future incurred by, on
behalf of or for the benefit of such party in connection with (i) the
negotiation, preparation and review of any letter of intent or similar document
relating to any of the Transactions, (ii) the investigation and review conducted
by such party and its Representatives with respect to the Transactions, (iii)
the negotiation, preparation and review of this Agreement, the other Transaction
Agreements and all other bills of sale, assignments, certificates, opinions and
other instruments and documents delivered or to be delivered in connection with
the Transactions, (iv) the preparation and submission of any filing or notice
required to be made or given in connection with any of the Transactions, and the
obtaining of any Consent required to be obtained in connection with any of the
Transactions and (v) the consummation and performance of the Transactions except
that all conveyance, sales, use and other transfer Taxes arising in connection
with the consummation of the Transactions shall be paid 50% by Seller and 50% by
Buyer.
 
(b) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, each party to this agreement shall pay its own investment banking,
broker or finder fees incurred in connection with the Transactions.
 
6.3 Attorneys’ Fees.  If any legal action or other legal proceeding relating to
any of the Transaction Agreements or the enforcement of any provision of any of
the Transaction Agreements is brought against any party to this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees, costs
and disbursements (in addition to any other relief to which the prevailing party
may be entitled).

 
27

--------------------------------------------------------------------------------

 
 
6.4 Notices.  Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):
 
if to the Shareholders or Seller:
 
Inuvo, Inc.
15550 Lightwave Drive, Third Floor
Clearwater, FL  33760
Attention: Wallace D. Ruiz, Chief Financial Officer
Facsimile:  (727) 683-9342
 
With a copy (which copy shall not constitute notice) to:
 
Hill Ward Henderson
101 E. Kennedy Blvd., Suite 3700
Tampa, FL  33602
Attention: Christopher J. Stephens
Facsimile:  (813) 221-2900
 
if to Purchaser:


DF Institute, Inc.
332 Front Street South, Suite 501
La Crosse, WI 54601
Attention: Andrew Temte, President
Facsimile:  (608) 779-5140
 
With a copy (which copy shall not constitute notice) to:
 
Kaplan, Inc.
Legal Department
888 Seventh Avenue, 23rd Floor
New York, New York 10106
Attention: Johan de Muinck Keizer, Senior Vice President and General Counsel
Facsimile:  (212) 489-2301


6.5 Headings.  The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.
 
6.6 Counterparts; Facsimile.  This Agreement may be executed in one or more
counterpart signature pages, each of which will be deemed to be an original copy
of this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement, which shall be binding upon all of the
parties hereto notwithstanding the fact that all parties are not signatory to
the same counterpart. The exchange of copies of this Agreement and of signature
pages by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 
28

--------------------------------------------------------------------------------

 
 
6.7 Governing Law; Venue. This Agreement shall be construed in accordance with,
and governed in all respects by, the internal laws of the State of New
York.  Each party to this Agreement expressly and irrevocably (i) consents that
any legal action or proceeding against him, her or it under, arising out of or
in any manner relating to, this Agreement, or any other document delivered in
connection herewith, shall be brought exclusively in any court of the State of
Florida or in the United States District Court for the Middle District of
Florida, (ii) consents and submits to the personal jurisdiction of any of such
courts in any such action or proceeding, (iii) waives any claim or defense in
any such action or proceeding based on any alleged lack of personal
jurisdiction, improper venue or forum non conveniens or any similar basis and
(iv) waives all rights, if any, to trial by jury with respect to any such action
or proceeding to the extent permitted under applicable Law.
 
6.8 Successors And Assigns; Parties In Interest.
 
(a) This Agreement shall be binding upon and inure to the benefit of Purchaser,
Seller, the Shareholder and their respective successors and assigns, as
applicable.  No party shall be permitted to assign any of their rights or
delegate any of their obligations under this Agreement without the other party’s
prior written consent; provided that Purchaser may assign this Agreement to one
or more of its Affiliates without the prior written consent of the Selling
Parties.
 
(b) Except for the provisions of Section 5 hereof, none of the provisions of
this Agreement is intended to provide any rights or remedies to any Person other
than the parties to this Agreement and their respective successors and
assigns.  Without limiting the generality of the foregoing, (i) no employee of
Seller or its Affiliates shall have any rights under this Agreement or under any
of the other Transaction Agreements and (ii) no creditor of the Selling Parties
or any of their Affiliates shall have any rights under this Agreement or any of
the other Transaction Agreements.
 
6.9 Remedies Cumulative; Specific Performance.  Subject to Section 5.7, the
rights and remedies of the parties hereto shall be cumulative and not
alternative.  The parties hereto agree that (a) in the event of any Breach or
threatened Breach by any party hereto of any covenant, obligation or other
provision set forth in Sections 4.3, 4.4 or 4.5 of this Agreement, the other
party shall be entitled (in addition to any other remedy that may be available
to it) to (i) a decree or order of specific performance or mandamus to enforce
the observance and performance of such covenant, obligation or other provision
and (ii) an injunction restraining such Breach or threatened Breach and (b)
neither such other party nor any other Indemnitee shall be required to provide
any bond or other security in connection with any such decree, order or
injunction or in connection with any related action or Proceeding.
 
6.10 Waiver.
 
(a) No failure on the part of any Person to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any Person in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
(b) No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 
29

--------------------------------------------------------------------------------

 
 
6.11 Amendments.  This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the party to be charged.
 
6.12 Severability.  In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.
 
6.13 Entire Agreement.  This Agreement contains the entire agreement of the
parties respecting the sale and purchase of the Acquired Assets and supersedes
all prior agreements among the parties respecting the sale and purchase of the
Acquired Assets.  The parties each hereby acknowledge that this Agreement
embodies the justifiable expectations of sophisticated parties derived from
arm’s-length negotiations; all parties to this Agreement specifically
acknowledge that no party has any special relationship with another party that
would justify any expectation beyond that of an ordinary buyer and an ordinary
seller in an arm’s-length transaction.  Except as expressly provided otherwise
in this Agreement, the sole and exclusive remedies for any breach of the terms
and provisions of this Agreement are set forth in Section 5.7 hereof.
 
6.14 Construction.
 
(a) For purposes of this Agreement, including the Exhibits hereto, whenever the
context requires the singular number shall include the plural, and vice versa,
the masculine gender shall include the feminine and neuter genders, the feminine
gender shall include the masculine and neuter genders and the neuter gender
shall include the masculine and feminine genders.
 
(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
 
(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
 
(d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.


 
30

--------------------------------------------------------------------------------

 
 
6.15 No Consequential Damages.  Notwithstanding anything in this Agreement to
the contrary, no party hereto shall be liable to any other party for any
consequential (including but not limited to lost profits, lost savings or other
economic losses), indirect, incidental, speculative or special damages, even if
such party has been advised of the possibility of or could have foreseen such
damages.
 


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 
31

--------------------------------------------------------------------------------

 
 
The parties to this Agreement have caused this Agreement to be executed and
delivered as of the date first written above.



    PURCHASER:                
DF Institute, Inc.,
an Illinois corporation
           
 
  By:  
/s/ Andrew Temte
 
 
   
Name 
 
 
   
Title
 

 

              SELLER:                
Real Estate School Online Inc.,
a Florida corporation
           
 
  By:  
/s/ Wallace Ruiz 
 
 
   
Name 
 
 
   
Title
           

              SHAREHOLDER:                
Inuvo, Inc.  
a Nevada corporation
           
 
  By:  
/s/ Wallace Ruiz 
 
 
   
Name 
 
 
   
Title
 

 
 
 
 
32